Day, J.
1. damages: i»g: evidence, I. There was no error in excluding the Herd Hook. Without some proof that its correctness was recog- • nized by cattle breeders, and that -the plaintiff’s heifer was the identical Boyal Butterfly entered in this book, the book was clearly inadmissible.
2._; meas. meot. II. The court erred in the rule of damages announced. Bulls are prohibited from running at large, and the owner is liable for all damages they occasion. Code, §§ 1447, 1450. This damage cannot properly be restricted to the merely physical injuries which they occasion. The importance to the State of improvement in all kinds of •stock can scarcely be overestimated. The intelligent public spirit which employs itself in the improvement o'f stock ought to be encouraged and protected. It will be found impossible to maintain good breeds of stock if the owners of “scrub” male •animals may permit them to run at large with impunity. Much skill and intelligence are requisite upon the part of stock breeders in selecting the most desirable crosses, so as to transmit the best qualities to the progeny. Each stock breeder has the right to make this selection for himself. If he is deprived of the right of making this selection he ought -to be fully compensated for the injury inflicted. The value ■of thoroughbred stock consists in the probability that the *250qualities of excellence will be transmitted to the offspring. It is evident that, to a breeder of fine stock, a thoroughbred' heifer, with calf to a bull of impure blood, would be of less value than one with calf to a thoroughbred, or not with calf at all. The difference in value of the heifer, for the purpose of breeding fine stock, before meeting defendant’s bull and afterward, constitutes the proper measure of plaintiff’s-damages.
Reversed.